Case 9:20-cv-80816-DMM Document 14 Entered on FLSD Docket 07/14/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION


  NIKOL HAVRANEK,

         Plaintiff,                                            CASE NO.: 20-cv-80816-DMM

  vs.

  UNIVERSITY OF FLORIDA
  BOARD OF TRUSTEES,

        Defendant.
  ____________________________________/
            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff, NIKOL HAVRANEK and her

  undersigned counsel hereby give notice that the above captioned action is voluntarily dismissed,

  without prejudice against Defendant, UNIVERSITY OF FLORIDA, BOARD OF TRUSTEES.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 14, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on counsel of record in this action via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       By: /s/ Gregory S. Sconzo
                                                       Gregory S. Sconzo, Esq.
                                                       Florida Bar No.: 0105553
                                                       Sconzo Law Office, P.A.
                                                       3825 PGA Boulevard, Suite 207
                                                       Palm Beach Gardens, FL 33410
                                                       Telephone: (561) 729-0940
                                                       Facsimile: (561) 491-9459
                                                       Service Email: sconzolaw@gmail.com
                                                       Email: greg@sconzolawoffice.com
                                                       Attorney for Plaintiff
